Appeal by defendant from a sentence of the Supreme Court, Queens County, imposed November 29, 1978, upon her conviction of manslaughter in the second degree, on her plea of guilty, the sentence being an indeterminate prison term with a maximum of seven years. Sentence modified, as a matter of discretion in the interest of justice, by reducing the maximum period of imprisonment to 4 Vi years. As so modified, sentence affirmed. The sentence was excessive to the extent indicated herein. Margett, J. P., O’Connor and Weinstein, JJ., concur; Martuscello, J., dissents and votes to affirm the sentence.